Title: Enclosure: Gouverneur Morris to Thomas Jefferson, 16 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Paris 16. August 1792.

I shall send herewith a Packet containing my Correspondence with the Commissioners of the Treasury, relative to our Debt, and in the same packet you will find a Letter from Mr. Cathalan to you relative to a Riot at Marsielles &c.
I have already had occasion to mention to you, Sir, that I did not find myself authorized to go into the Settlement of the account finally with the Commissioners of the Treasury. This observation I must again in this place repeat and add that notwithstanding my utmost Efforts, I have not been able to bring the minister of foreign affairs to consider for a moment the Question referred to me respecting the Sums paid and paying in america. What is still more surprising is, that the minister of the marine, altho’ authorized to treat with me for supplies to the colony of St. Domingo, has done nothing in that affair. Two ministers have occupied that place since the Decree. Each has given me various rendezvous, but neither has appeared at the time and place because circumstances of the moment have obliged them to attend to something else. Indeed the Executive of the late Constitution has been at the last agony for this three months, and of course has thought more of saving it’s life than of doing it’s Business. The present Executive is just born and may perhaps be stifled in the Cradle. If a general arrangement could have been made with the late Government for paying the whole of our Debt at some fixed Exchange so as to do Justice and fulfil the honorable intentions of the United States, I should have been well pleased, and altho’ not exactly authorized, should probably have taken on me to make the needful Engagements and in so doing I should have made a grave Sacrifice to the Public because I wish of all things to be free from any pecuniary Transactions, for I know by experience that the utmost possible Purity will not prevent malicious insinuations which, however unfounded, will always find some believers. It appears, however, a probable Event that before our Debt be paid we may experience some considerable losses on exchange not to mention the dead charges which are considerable too. It has therefore appeared to me most advisable to make one general statement and settlement of the whole, and if it shall appear that we have gained and that they have lost by the modes of Payment, then to give a good round sum as a compensation and, as it were, gratuitously, because by that means we have the Reputation of the good we do, and the sacrifice we make, and because otherwise the agents of this Government might attribute to their address an advantage gained instead of giving Credit to our generosity for a Compensation granted. And it seems important to establish the latter Idea because it cannot fail to extend our credit throughout the world and consequently to facilitate all pecuniary operations which here-after we may have occasion to make.
